Citation Nr: 1452846	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety disorder NOS, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1982 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction is currently retained by the Denver, Colorado RO.  

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Denver, Colorado.  A transcript of that hearing is of record and associated with the claims folder.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD which conforms with DSM-IV.

2.  A chronic psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's current psychiatric disorders are etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, anxiety disorder NOS, and bipolar disorder, was not incurred or aggravated during active military service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudications by the AOJ/RO in October 2008.  Nothing more was required.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  

The Veteran's service treatment records, service personnel records, and post-service treatment records have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.  

Additionally, the Veteran was scheduled for a mental health examination in July 2014 to confirm his diagnoses and determine the nature and etiology of each.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and associated opinion obtained in this case are more than adequate, as they were predicated on a full reading of the medical records in the Veteran's claims file.  The examiner also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

The Board is also satisfied that the AMC has substantially complied with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). As directed by the Board, a medical opinions was obtained.  Copies of the Veteran's service personnel records have also included in the record.

The Veteran was provided an opportunity to set forth his contentions at a May 2013 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

The undersigned VLJ identified the issue on appeal.  The Veteran was asked to identify the symptoms related to psychiatric disorder(s).  The VLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met and that the Board can adjudicate the claim based on the current record.

The Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); psychoses are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).    

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

In pertinent part, the Veteran claims that he suffers from an acquired psychiatric disorder as a result of his military experiences.  The Veteran's post-service medical records reflect diagnoses of PTSD, anxiety disorder not otherwise specified, and bipolar disorder.

In order to establish service connection for PTSD, the evidence of record must include medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  

The newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.   However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board prior to August 2014.

In order to grant service connection for PTSD to a non-combat Veteran, there must be credible evidence to support the Veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  The Board is not required to accept the Veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.

The Veteran's service treatment records do not show any evidence of treatment for a psychological disorder.  He does not argue that he sought treatment in service.  The Veteran also waived his right to a separation examination, so there is no indication of a psychological disorder at discharge.  

Post service medical records show ongoing mental health treatment beginning in April 2008.  At that time, the treatment records note that a "4 question primary care PTSD screen was performed and was positive...patient denies experiencing MST in the past."  In May 2008, the Veteran denied prior mental health treatment.  He also described his childhood, indicating he grew up around drug dealers and crime. 

The Veteran submitted a statement from Dr. B.B. dated in June 2010 who noted the Veteran's bipolar disorder and PTSD diagnoses.  Dr. B.B. described the Veteran's claimed symptoms, including those the Veteran relates to his active service in Honduras.  While in Honduras, the Veteran stated that he witnessed a bus accident, saw large rodents and insects, and had nightmares of dying of thirst.  Dr. B.B. submitted an additional letter dated in September 2010 indicating that he felt the Veteran's "bipolar disorder is at least as likely as not related to his military service."  However, he noted that he had not reviewed the service records but that evidence of anger, violence, and mood swings in the service treatment records would lead him to believe that the condition started while on active duty.  

In a statement dated in September 2010, the Veteran indicated that his psychiatric conditions are related to experiences in Honduras and the United States in May 1984.  He described an incident on a bus in Honduras where he felt as though he was going to fall off of a cliff.  He also indicated that he witnessed a C130 landing and splitting in half on the air strip.  He went on to note his fear of insects after "waking up to insects, deadly and poisonous" in Honduras.    

During his May 2013 Travel Board hearing, the Veteran indicated that his psychiatric condition developed based on a variety of experiences in service.  First, he stated that being away from his family "was kind of depressing."  He also indicated that he did not have a support group when he served in Korea and that he was struggling with culture shock which led to him drinking.  He went on to note an incident where he accidentally took another soldier's boots.  When the other soldier discovered the Veteran wearing his boots, the Veteran was beat up and eventually given a letter of reprimand.  He felt that this led to isolation, though he did state that he participated in sports while in Korea.  He explained various other situations in Korea which led him to feel a sense of moral turpitude existed there.  The Veteran also spoke of his service in Honduras, where he was told of a C 130 explosion.  

The Veteran underwent a VA examination in July 2014.  The VA examiner noted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-V or DSM-IV.  He went on to state that the Veteran has had a variety of negative events in his life, unrelated to service, that have probably led to incremental changes in his outlook, but that the change is not pathologic and is not a mental disorder, including PTSD.  Although the Veteran reported significant phobias regarding insects and rodents related to his time in Honduras, the examiner found that he does not have significant anxiety symptoms other than those associated with his specific phobia.  

The Board acknowledges the conflicting medical evidence regarding whether the Veteran has PTSD and an anxiety disorder.  The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, it finds that the report of the July 2014 VA examiner, who found that the Veteran does not have PTSD or a generalized anxiety disorder, is more probative evidence than Dr. B.B.'s notation that the Veteran is diagnosed with PTSD.  The VA examiner based his opinion on a history as provided by the Veteran and a thorough analysis of the Veteran's medical records, including the Veteran's prior diagnoses.  The opinion is supported by a clear rationale.  Dr. B.B.'s opinion does not contain a clear rationale and is based on a history as provided by the Veteran.  Additionally, the medical treatment records do not contain a detailed assessment of the Veteran's anxiety, as the July 2014 VA examiner provided.  In the absence of a PTSD diagnosis that conforms to the DSM-4 criteria, service connection for PTSD is not warranted.   See 38 C.F.R. § 4.125(a).  Similarly, without a valid, current diagnosis of anxiety disorder NOS, service connection is not warranted for that psychiatric disorder.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed).  

Even were the examiner to find that the Veteran met the criteria for a PTSD diagnosis under the DSM-4, the Veteran's claimed stressors cannot be verified.  Although he links most of his stressors to service in Honduras, the Veteran's service treatment records and service personnel records do not indicate that he served in Honduras.  Rather, his DD-214 shows that he has a total of 11 months and 27 days of foreign service but that all of that service was in Korea.  Further, aside from the Veteran's one-time claim of participating in combat in Honduras, which was later recanted, there is no evidence that the Veteran engaged in combat during his active service.  Thus, to the extent Dr. B.B.'s opinion is based on claims of service in Honduras, it is shown to have been based on an inaccurate history and it therefore warrants no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Further, a formal finding of unavailability dated in August 2008 and an additional memo dated in November 2012 stated that there was a lack of information required to verify the Veteran's claimed stressors.  Absent credible evidence from the Veteran to corroborate any of his claimed stressors, service connection for PTSD is not warranted. 

The July 2014 VA examiner did find that the Veteran has a Specific Phobia of insects and rodents which is "at least as likely as not...had its onset in service or is otherwise etiologically related to his service."  However, the examiner clarified that the opinion is "valid ONLY on the assumption that the veteran did serve in Honduras."  As noted above, there is no evidence in the claims file to indicate the Veteran served in Honduras.  Accordingly, the Board finds that the Veteran's contentions related to experiences in Honduras are not credible, thereby invalidating the examiner's opinion.

The July 2014 VA examiner also diagnosed the Veteran with Bipolar Disorder NOS.  The examiner noted that the Veteran's available medical records do not show behavioral health treatment until 2008, when the Veteran filed his service connection claim.  The Veteran reported witnessing stressful events prior to service and a history of jail time for domestic violence.  He also stated that he was held at gunpoint 3 times while working as a drug dealer.  The examiner noted that the Veteran's medical records show that he was diagnosed with bipolar disorder in April 2009.  Also, the Veteran reported a recurring dream of a bus accident in Honduras, where he said he spent 90 days on active duty.  While there, he stated that he was in a bus accident, had problems with insects and rodents, and had to drink polluted water.  In June 2010, he was diagnosed with PTSD "without any formal evaluation being documented."  During service, the Veteran was cited for driving under the influence in 1983, for which he had to take classes.  He was charged with stealing boots in 1982 and was reprimanded for being constantly late for formation in 1983.  He stated that he often felt threatened by people in the military.  VA treatment notes from March 2011 indicated a positive drug screen for cocaine and June 2011 notes show that he was robbed the day prior at gunpoint while being on the job.  He claimed to be intermittently addicted to cocaine from 1986-2009 and stated that he was a victim of sexual abuse at age 12.  He also claimed to have been in a combat situation in Honduras in 1984 and that he was beaten by police in 1988.  Treatment notes from February 2012 indicate that the Veteran was hit by a car while riding his bike, was involved in a car crash, and was robbed.  The examiner indicated that none of the claimed stressors relate to fear of hostile military or terrorist activity or a personal assault.

Regarding the Veteran's bipolar disorder, he claims his mood swings began in high school with gradual worsening over time, but that it became prominent in Korea.  The examiner noted that the Veteran was drinking large amounts of alcohol in Korea, which appears to have been the primary determinant of his functioning in service.  His symptoms did not reach the point of clinical recognition until 2008.  The examiner stated that the mild nature of the bipolar symptoms make it "impossible to make an exact determination when they started, as he is generally able to function okay despite the symptoms."  The examiner further noted that there are no clear or distinct markers of his bipolar illness prior to 2008.  As these symptoms were not noted until 23 years after discharge from service and there is no etiologic event during service to tie the disorder to, the examiner found it was more likely that the bipolar issues stemmed from years of dependence on cocaine.  He further stated that the Veteran's disciplinary issues during service are non-specific and have no diagnostic value in regard to bipolar disorder.  The examiner finally indicated that the disciplinary issues in service do not appear to have any relation to a mental disorder.  

The Board finds that the claim must be denied.  With regard to the Veteran's diagnosed bipolar disorder, the Veteran was not shown to have any psychiatric disorder during service or any psychoses within one year of his discharge from service.  Rather, the earliest post-service medical evidence of any relevant findings is dated in 2008, over 20 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Moreover, there is no competent medical opinion of record which relates any of the Veteran's psychiatric disorders to his service.  Rather, the July 2014 VA examiner found that the incidences described by the Veteran in service were not evidence of a psychological disorder.  

Full consideration has been given to the Veteran's contention that his in-service disciplinary problems represented the initial manifestations of his current psychiatric disorder(s), mainly his PTSD and anxiety.  However, the Veteran has provided no objective evidence that supports his claim that the stressors actually occurred or that he has PTSD or anxiety disorder NOS that was diagnosed according to the DSM-4.  38 C.F.R. § 3.304(f).  The Board's attention is also drawn to the Veteran's post-service treatment records, which show that when he finally did seek treatment in 2008, he discussed a variety of non-service related incidences that led to his fears and anxiety.  Such weighs against his claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In light thereof, the Board also determines that any statements asserting that he experienced psychiatric symptomatology during and since active service, while competent, are nonetheless not credible.

Service connection for an acquired psychiatric disorder based on the theories of direct onset (38 C.F.R. § 3.303(a), 3.304(f)), and a psychoses based on a presumption of service connection (38 C.F.R. § 3.307, 3.309) and continuity of symptomatology (38 C.F.R. § 3.303(b)) is not established.

The Board has considered the statements made by the Veteran regarding his psychiatric symptomatology.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, an opinion as to the etiology and onset of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that mental status examinations and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression and anxiety, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders, including PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


